Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 1of13

Fill in this information to identify your case:

 

DISTRICT OF NEVADA

Case number (if known)

United States Bankruptcy Court for the:

 

 

C1 Check if this an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

 

 

 

 

 

 

 

 

 

 

 

1. Debtor's name BGD LV Holding, LLC
2.  Allother names debtor
used in the last 8 years ;
Include any assumed DBA Metal Partners International
names, trade names and
doing business as names
3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal piace of
business
3101 E. Craig Rd.
North Las Vegas, NV 89030
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Clark Location of principal assets, if different from principal
County place of business
Number, Street, City, State & ZIP Code
5. Debtor's website (URL)
6. Type of debtor

FE Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

CO) Partnership (excluding LLP)
1 Other. Specify:

 

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case 20-12876-abl

Deblor = BGD LV Holding, LLC

Doc 1 Entered 06/16/20 14:21:12 Page 2 of 13

Case number (if known)

 

 

Name

7. Describe debtor's business

A. Check one:

C1 Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(1 Railroad (as defined in 11 U.S.C. § 101(44))

C1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

C Commodity Broker

(as defined in 11 U.S.C. § 101(6))

Clearing Bank (as defined in 11 U.S.C. § 781(3))

EI None of the above

B. Check all that apply

C Tax-exempt entity (as described in 26 U.S.C. §501)
O1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 Investment advisor (as defined in 15 U.S.C, §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww,uscourts.gov/four-digit-national-association-naics-codes.

 

3321
8. Under which chapter of the Check one:
Bankruptcy Cade is the
debtor filing? C1 Chapter 7
[J Chapter 9

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) wha
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

EE Chapter 11. Check all that apply:

O

oo

OO Chapter 12

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. lf this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934, File the
Atiachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

2 No.
CO Yes.

District

When Case number

District

When Case number

 

10, Are any bankruptcy cases
pending or being filed bya
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

O No
El Yes.

Debtor See Attachment

Relationship

 

District

When __ Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 3of 13

Case number (if known)

Debtor ==BGD LV Holding, LLC

Name

 

11, Why is the case filed in Check all that apply:

this district?
FA Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a jonger part of such 180 days than in any other district.

[1 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthe debtorownor  [ no
have possession of any
real property or personal [1] Yes.
property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)
[J tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

1 It needs to be physically secured or protected from the weather.

(J it includes perishable goods or assets that could quickly deteriorate or lose vaiue without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other
Where is the property?

 

 

Number, Street, City, State & ZIP Code
Is the property insured?
O1No

OlyYes, Insurance agency

 

Contact name

 

Phone

ao Statistical and administrative information

13. Debtor's estimation of . Check one:
available funds

 

 

 

C1 Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14, Estimated number of HB 4-49 0 1,000-5,000 Gi 25,001-50,000
creditors C1 50-99 C1 $004-10,000 C1 50,001-100,000
C1 100-199 0 10,001-25,000 [] More than100,000
[I 200-999
15. Estimated Assets Ei $0 - $50,000 CJ $1,000,001 - $10 million 1 $500,000,001 - $1 billion

CJ $50,001 - $100,000
CI $100,004 - $500,000
(7 $500,004 - $4 million

( $40,000,001 - $50 million
D $50,000,001 - $100 million
D1 $100,000,004 - $500 million

U1 $1,000,000,001 - $10 billion
(J $10,000,000,001 - $50 billion
CI More than $50 billion

 

16, Estimated liabilities Hi $0 - $50,000
C] $50,001 - $100,000
(1 $100,001 - $500,000
C1 $500,001 - $4 million

C1 $1,000,001 - $10 million

U $40,000,001 - $50 million
£] $50,000,004 - $100 million
C1 $100,000,004 - $500 million

C1 $500,000,004 - $1 billion

1 $1,000,000,001 - $10 billion
11 $10,000,000,004 - $50 billion
0] More than $50 billion

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 4of13

Debtor BGD LV Holding, LLC Case number (if known) __

Name

poe Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized
representative of debtor

x

The debtor requesis relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing ts true and correct.

Executed on é -| 6° 2O

/DD/ Y

 
  

 

 

 

Joseph Tedesco
Signature of duthorzetrepresentative of debtor Printed name
Title Regpongible Person

 

 

18. Signature of attorney

Official Form 204

xX

  

Yi ‘> Date 6 - [6-20

Signafdire of attorney for debtor ,- MM /DD/YYYY
Matthew C. Zirzow 7.

 

Printed name

Larson & Zirzow, LLC
Firm name

850 E. Bonneville Ave.
Las Vegas, NV 89101
Number, Street, City, State & ZIP Code

Contact phone 702-382-1170 Email address mzirzow@lzlawnv.com

 

7222 NV

 

Bar number and State

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 

 

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 5of13

 

Debtor BGD LV Holding, LLC Case number (if known)

Name

Fill. in this information to identify.your case:

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known) Chapter 11

 

O Check if this an
amended filing

 

 

FORM 201. VOLUNTARY PETITION

Pending Bankruptcy Cases Attachment

 

 

 

 

 

Debtor BCG Ownco, LLC Relationship to you Affilate
District Nevada When 6/16/20 Case number, if known 20-
Debtor BRG Holding, LLC Relationship to you Affilate
District Nevada When 6/16/20 Case number, if known 20-
Debtor Metal Partners Rebar, LLC Relationship to you Affiliate
District Nevada When 6/16/20 Case number, if known 20-

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 6 of 13

PET eH eEe in ey Cia UC Kr s

Debtorname BGD LV Holding, LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number {if known)
1 Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors tas

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

= Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

oOo

 

Om@oooodo

Other document that requires a declaration

 

      
 

| declare under penalty of perjury that the foregoing is true and

Executed on é- i be 2.0 x

 

ee signing on behalf of debtor

Printed name

Responsible Person
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 7 of 13

Fill in this information to identify the case:
Debtor name |BGD LV Holding, LLC
United States Bankruptcy Court for the: DISTRICT OF NEVADA O Check if this fs an

 

Case number (if known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes, Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, untiquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Jacob Gurke Possible claim Contingent $0.00

1144 Sandpiper Lane against Debtor Unliquidated

Naperville, IL 60540 Disputed

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 8 of 13

WRITTEN CONSENT OF SOLE MANAGER
AND ALL MEMBERS OF BGD LV HOLDING, LLC

The undersigned, being the Sole Manager and all Members of BGD LV Holding, LLC, a
Nevada limited liability company (the “Company’”), hereby consent to the following actions and
adopt the following resolutions:

RESOLVED that, in the judgment of the Manager and all Members, it is desirable and in
the best interest of the Company, its creditors, and other interested parties that the Company file
a voluntary petition for relief (the “Petition”) to commence a case (the “Bankruptcy Case”) under
the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and

 

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify the
Petition and to cause the same to be filed with the United States Bankruptcy Court for the
District of Nevada, at such time as such Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is designated as the “responsible person”
for the Company in the Bankruptcy Case for purposes of Federal Rule of Bankruptcy Procedure
9001(5); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify all
schedules, statements, lists and other papers and to take any and all actions that he deems
necessary in connection with the Bankruptcy Case and in connection with the Company’s assets
and liabilities and to put into effect the purposes of the foregoing resolutions; and

RESOLVED FURTHER, that the Company shall retain the law firm of Saul Ewing
Arnstein & Lehr LLP, as its bankruptey counsel, for legal services relating to the filing of the
Petition and representing the Company in the Bankruptcy Case and all matters related thereto on
such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain the law firm of Larson &
Zirzow, LLC, as its local bankruptcy counsel, for additional legal services relating to the filing
the Petition and representing the Company in the. Bankruptcy Case and all matters related thereto
on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain High Ridge Partners, LLC, as
its financial advisor, for financial consulting services relating to the filing of the Petition and the
Bankruptcy Case on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain SSG Advisors, LLC, as its
investment banker, for services relating to the sale of all or part of the Company on such terms as
Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is authorized and empowered, on behalf
of and in the name of the Company, to obtain post-petition debtor-in-possession financing

3704 1898.4

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 9 of 13

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation;
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of
June __, 2020.

Jose D, Carona Manager and Member

David Day, Member

 

 

 

Jake Holmes, Member

3704 1898.4
Case 20-12876-abl Doci1 Entered 06/16/20 14:21:12 Page 10 of 13

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale: or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation;
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and ,

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOPF, the undersigned has executed this Written Consent as of
June _, 2020.

 

Jose D. Carrero, Manager and Member

   

David Day, Member

  

 

Jake Holmes, Member

370418984

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 11 of 13

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation;
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of
June /3; 2020.

 

Jose D, Carrero, Manager and Member

 

David Day, Member

 

37041898,.4

 

 

 

 

 

 
Case 20-12876-abl Doc1 Entered 06/16/20 14:21:12 Page 12 of 13

United States Bankruptcy Court
District of Nevada

Inre BGDLV Holding, LLC CaseNo, ae
Debtor(s) . Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I, the Responsible Person of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.

Date: £ = | 6 -}-©

 

 

Joseph }édesgo/Responsible Person
SignerfTitle

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case 20-12876-abl

BGD LV Holding, LLC
3101 E. Craig Rd.
North Las Vegas, NV 89030

Clark County Assessor

c/o Bankruptcy Clerk

500 S. Grand Central Pkwy
Box 551401

Las Vegas, NV 89155

Social Security Administration

Attn:

Bankruptcy Desk/Managing Agent

PO Box 33021
Baltimore, MD 21290-3021

HYG Financial Services, Inc.
Attn: Managing Member

300 E. John Carpenter Freeway
irving, TX 75062-2712

Traxys North America LLC
Attn: Managing Member
825 Third Ave, 9th Floor
New York, NY 10022

Doc 1 Entered 06/16/20 14:21:12 Page 13 of 13

Internal Revenue Service

Attn: Bankruptcy Dept/Managing Agent

P.O, Box 7346
Philadelphia, PA 191074

Dept. of Empl, Training & Rehab
Employment Security Division

500 East Third Street

Carson City, NV 89713

Gatehouse Las Vegas R.E. |, Inc.

Attn: Edward C. Roohan
5080 Cameron Sireet
Las Vegas, NV 89118

Jacob Gurke
1144 Sandpiper Lane
Naperville, IL 60540

Jose D. Carrero
c/o Metal Partners Rebar, LLC
392 Knights Run Ave., #1104
Tampa, FL 33602

Clark County Treasurer
clo Bankruptcy Clerk

500 S. Grand Central Pkwy
P.O. Box 551220

Las Vegas, NV 89155

Nevada Dept. of Taxation
Bankruptcy Section

555 E. Washington Avenue #1300
Las Vegas, NV 89101

HYG Financial Services, Inc.
Attn: Managing Member
P.O, Box 35701

Billings, MT 59107

Traxys North America LLC
Attn: Managing Member

299 Park Avenue, 38th Floor
New York, NY 10171

 

 

 
